Citation Nr: 1228822	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  12-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for Department of Veterans Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972, including service in the Republic of Vietnam.  The appellant is the Veteran's former spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 decision of the Montgomery VA Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 19, 2012 decision, the RO denied the appellant's May 2011 "claim for common-law marriage because a relationship cannot be established."  In light of the Board's December 21, 2007 denial of entitlement to recognition as the surviving spouse of the Veteran for VA purposes and the United States Court of Appeals for Veterans Claims' (Court's) January 2010 Memorandum Decision affirming the decision, such issue should have been characterized by the RO as whether new and material evidence has been received to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for VA purposes.  In any event, in February 2012, the appellant submitted correspondence expressing disagreement with the RO's January 2012 decision.  Per Virtual VA, the appellant's notice of disagreement was acknowledged in February 16, 2012 RO correspondence to the appellant; however, to date a statement of the case has not been issued.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the February 2012 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issue of whether new and material evidence has been received to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for VA purposes, so the appellant may have the opportunity to complete the appeal by filing a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



